Citation Nr: 1422711	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to August 4, 2008 for the grant of entitlement to service connection for adenocarcinoma of the prostate.

2.  Entitlement to an effective date prior to August 4, 2008 for the grant of entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to an effective date prior to August 4, 2008 for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD), previously rated as schizophrenia, undifferentiated type.

4.  Entitlement to an effective date prior to August 4, 2008 for the grant of entitlement to special monthly compensation based on housebound rate (SMC).

5.  Entitlement to an effective date prior to November 17, 2008 for the grant of entitlement to basic eligibility to Dependent's Educational Assistance under 38 U.S.C.A. chapter 35 (DEA).

6.  Entitlement to service connection for left eye senile combined cataracts, to include as secondary to service-connected diabetes mellitus, type 2.

7.  Entitlement to service connection for left proximal trochanteric bursitis.

8.  Entitlement to service connection for degenerative disc disease claimed as a back condition.

9.  Entitlement to service connection for dermatophytosis of the left underarm, claimed as skin cancer.

10.  Entitlement to service connection for right eye pseudophakia claimed as cataract condition, to include as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
 

ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to December 1974.  He is in receipt of the Combat Infantryman Badge, based on service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

On his February 2011 substantive appeal, the Veteran requested a hearing at the Central Office in Washington, D.C.; however, in an April 2012 statement, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.702(e) (2013).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an effective date prior to August 4, 2008 for the grant of entitlement to SMC, entitlement to an effective date prior to November 17, 2008 for the grant of entitlement to basic eligibility to, and claims for entitlement to service connection for left proximal trochanteric bursitis, degenerative disc disease claimed as a back condition, dermatophytosis of the left underarm, claimed as skin cancer, and  right eye pseudophakia claimed as cataract condition and left eye senile combined cataracts, both to include as secondary to service-connected diabetes mellitus, type 2 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was first diagnosed with prostate cancer and diabetes mellitus, type 2, many years after the effective date of the liberalizing law authorizing presumptive service connection for these disabilities based on exposure to herbicides in Vietnam.

2.  An original claim for service connection for prostate cancer and diabetes mellitus, type 2, was received on August 4, 2008, many years after discharge from service, and more than one year after the effective date of the applicable liberalizing law.

3.  VA received no communication or information that constitutes a formal or informal claim for service connection for prostate cancer or diabetes mellitus, type 2, prior to August 4, 2008.

4.  In a January 2009 rating decision, the RO recharacterized the Veteran's psychiatric disability as PTSD (previously diagnosed as schizophrenia, paranoid type); the effective date for this disability is January 1, 1991.


CONCLUSION OF LAW

1.  The criteria for an effective date prior to August 4, 2008, for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2013).

2.  The criteria for an effective date prior to August 4, 2008, for the grant of service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2013).

3.  The criteria for an effective date prior to January 1, 1991, for the grant of service connection for PTSD (previously diagnosed as schizophrenia, paranoid type) have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

Regarding the duty to assist him with this claim, resolution of this claim turns primarily on when he first filed his claim for service connection for these disabilities.  So an examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a 'retrospective' medical opinion to determine the date of onset or severity of a condition in years past).

He has not cited additional evidence (outstanding records, etc.) relevant to this claim still needing to be obtained.  38 C.F.R. § 3.159(c).

Earlier effective dates

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words 'claim' and 'application' are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Prostate cancer and diabetes mellitus, type 2 

In the instant case, the Veteran was granted presumptive service connection for prostate cancer and diabetes mellitus, type 2, both based on exposure to herbicides during service in Vietnam.  An effective date of August 4, 2008, was assigned based on the date the claim for service connection was received.  See January 2009 rating decision.

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs. See 38 C.F.R. § 3. 816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has one of the covered herbicide diseases, which include prostate cancer and diabetes mellitus, type 2.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3. 816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3. 816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3. 816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for prostate cancer and for diabetes mellitus, type 2, based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for prostate cancer or diabetes mellitus, type 2 between September 25, 1985, and May 3, 1989.  

Likewise, he did not submit a claim for service connection for prostate cancer between May 3, 1989, and November 7, 1996, the date on which the liberalizing law that added prostate cancer as a disease presumptively due to in-service exposure to herbicides became effective.  In addition, he did not file a claim for entitlement to service connection for diabetes mellitus, type 2, between May 3, 1989 and May 8, 2001, the date that presumptive service connection for diabetes mellitus, type 2, as a result of in-service exposure to herbicides, became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).

The Veteran's original claim for service connection for prostate cancer and diabetes mellitus, type 2, based on herbicide exposure was received by VA on August 4, 2008.  There is no indication that any attempt was made, by the Veteran or any authorized representative, to seek service connection for these disabilities prior to that date.  Therefore, the effective date for the grant of service connection for prostate cancer and diabetes mellitus, type 2 must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3. 816(c)(4).

Indeed, the Veteran does not argue that he sought service connection for prostate cancer or diabetes mellitus, type 2 prior to August 4, 2008.  Instead, he asserts that he had elevated blood sugar readings for 10 years prior to August 4, 2008, and questioned the supposed delay for a diagnosis of diabetes mellitus, type 2.  In addition, he noted that he had been complaining about his prostate for five years prior to August 4, 2008, and pointed out that cancer does not develop overnight.  

In this regard, the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). While information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006). Neither of those circumstances was present in this case.

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.

Because the Veteran's claim was filed many years after he was discharged from service in December 1974, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.

Effective dates of awards on the basis of liberalizing laws or VA issues are assigned in accordance with the facts found, but usually are not earlier than the effective date of the change.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law or VA issue, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2) or (3).  

Nevertheless, the evidence establishes that the Veteran was first diagnosed and treated for prostate cancer and diabetes mellitus, type 2 several years after regulations established presumptive service connection for these disabilities based on herbicide exposure.  As such, he does not meet the criteria for retroactive payment.  See 38 C.F.R. § 3.114(a). Therefore, the proper effective date is the date on which his claim was received, or August 4, 2008.  See 38 C.F.R. § 3.400.

As the preponderance of the evidence is against an effective date prior to August 4, 2008, for the grant of service connection for prostate cancer and diabetes mellitus, type 2, the benefit of the doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107.

PTSD

The Veteran has contended that he is entitled to an earlier effective date of February 11, 1992 for entitlement to service connection for PTSD.  The Board notes that the Veteran has been service-connected for schizophrenia, undifferentiated type since January 1, 1991.  In a January 2009 rating decision, the RO recharacterized his service-connected psychiatric disability as PTSD (previously diagnosed as schizophrenia, paranoid type) with the effective date for service connection of January 1,1991 at a 70 percent disability rating, and the effective date of the 100 percent rating as February 11, 1992.  

The Board appreciates that this may have been unclear in previous notifications.  However, it is presently clear that the Veteran's effective date for service connection for PTSD is January 1, 1991, with the total rating taking effect on February 11, 1992.  The Veteran has not contended that he is entitled to an effective date prior to January 1, 1991, and the evidence does not show that an earlier effective date is warranted for his PTSD (previously diagnosed as schizophrenia, paranoid type).  As such, there is no action that the Board must take in order to provide the Veteran with additional benefit.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107.

ORDER

An effective date prior to August 4, 2008 for the grant of entitlement to service connection for adenocarcinoma of the prostate is denied.

An effective date prior to August 4, 2008 for the grant of entitlement to service connection for diabetes mellitus, type 2 is denied.

An effective date prior to January 1, 1991, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD), previously rated as schizophrenia, undifferentiated type is denied.


REMAND

Eye disorders

The Veteran contends that he has eye disorders that are secondary to his service-connected diabetes mellitus, type 2.  He was provided with a VA examination in August 2008.  The examiner diagnosed refractive error of the right eye (myopia, astigmatism, presbyopia), severe visual impairment of the left eye, blepharitis, right eye pseudophakia, and left eye senile combined cataract.  He noted that the Veteran's loss of vision in his right eye is caused by the result of refractive error, and that his loss of vision in his left eye is caused by or a result of senile cataracts.  He opined that the Veteran's loss of vision, including cataracts, was not caused by or a result of diabetes mellitus, type 2.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Court has held that service connection can be granted on a secondary basis for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  As the examiner did not provide an opinion as to whether the Veteran's right or left eye disorders (aside from refractive errors) were aggravated by his service-connected diabetes mellitus, type 2, the opinion is inadequate.  As such, on remand, the Veteran should be provided with another VA examination to determine whether his service-connected diabetes mellitus, type 2 has aggravated his right or left eye disabilities, aside from refractive errors.

Left proximal trochanteric bursitis, degenerative disc disease of the lumbar spine, and dermatophytosis of the left underarm, claimed as skin cancer

It appears that the Veteran's service treatment records are incomplete.  He has reported on several occasions that he was hospitalized for spinal meningitis in January 1964 at Fort Benning.  This was additionally noted in his service treatment records.  See January 1966 Report of Medical History.  In addition, in a November 2008 statement, the Veteran reported that he was hospitalized after a fall from a helicopter while on duty in Vietnam in 1967.  He also reports that he was in a motor vehicle accident in 1963, and was treated at the Martin Army Hospital at Fort Benning for his injuries.  In addition, the has contended that he was hospitalized/treated in Japan at Camp Drake, at the Army Hospital in Berlin, Germany, and Fort Gordon, in Georgia.  The only records in the claims file showing a hospitalization are from Fort Campbell for psychiatric treatment.  The Veteran complete service treatment records are not in the claims file, and should be obtained and associated with the record. 

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has asserted that he has been treated for skin cancer by a private physician, Dr. Sanchez, on a fee basis.  He asserted in his November 2008 statement that he would be undergoing additional treatment for skin cancer.  These records are not in the claims file, and there are no medical records in the Veteran's Virtual VA or VBMS files.  As such, on remand, these records should be obtained and associated with the file.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

In this case, the Veteran has alleged that he had in-service injuries to his back and legs while in combat in Vietnam.  The Board notes that his service personnel records confirm that the Veteran has been awarded the Combat Infantryman Badge based on his service in Vietnam.  In the case of a Veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As these statements are consistent with the circumstances of the Veteran's service, they are sufficient evidence to establish that the Veteran had in-service leg and back injuries.  

In addition, the Veteran has contended that the wear and tear of strenuous activity as a drill instructor damaged his back and hip.  The Veteran's service treatment records confirm his in-service duties as a drill instructor.  

The Veteran has current diagnoses of degenerative disc disease of the lumbar spine, and trochanteric bursitis.  As such, the Board finds that the Veteran should be provided with a VA examination to determine the etiology of his back and left hip disorders.  

Earlier effective dates - SMC and DEA benefits

The Board finds that the issues of entitlement to earlier effective dates for entitlement to SMC at the housebound rate and entitlement to basic eligibility for DEA under Chapter 35, Title 38, are inextricably intertwined with the other claims being remanded herein.  For this reason, the Board finds that the claims for earlier effective dates for SMC and DEA must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, and/or any other appropriate source, and request copies of the  Veteran's service treatment records reflecting treatment at Martin Army Hospital in Fort Benning for spinal meningitis and injuries from a motor vehicle accident, in 1967 while in Vietnam, in Japan at Camp Drake, at the Army Hospital in Berlin, Germany, and Fort Gordon, in Georgia, as noted in the record in a November 1008 statement and a November 2008 release form.  If any records are determined to be unavailable, all efforts should be documented in a formal finding and placed in the claims file.

2.  Take the necessary steps to obtain all private records pertaining to treatment for skin cancer by a private physician on a fee basis, Dr. Sanchez, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

3.  Schedule the Veteran for a VA examination to determine the etiology of his current right and left eye disorder (except his refractive errors).  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current eye disorder (with the exception of his refractive errors) have been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus, type 2.
 
If the Veteran's current eye disorders have been aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.
	
The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine and left hip disorders.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's degenerative disc disease of the lumbar spine or left proximal trochanteric bursitis was caused by or is etiologically related to any incident of active duty.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


